           IN THE UNITED STATES DISTRICT COURT
         FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

HENDERSON, HECTOR,
    Petitioner,                              NO. 3:18-CV-0570

          v.                                 (JUDGE CAPUTO)
CRAIG A. LOWE, WARDEN,
    Respondent.
                                  ORDER
   NOW, this 25th day of October, 2019, IT IS HEREBY ORDERED that:
   (1)   The Petition for Writ of Habeas Corpus under 28 U.S.C. § 2241 (Doc. 1)
         filed by Petitioner Hector Henderson is DENIED as moot and without
         prejudice to Petitioner’s right to file a separate action challenging the
         Immigration Judge’s bond determination.
   (2)   The Clerk of Court is directed to mark the case as CLOSED.


                                            /s/ A. Richard Caputo
                                            A. Richard Caputo
                                            United States District Judge
